Exhibit 10.11

AIR PRODUCTS AND CHEMICALS, INC.

DEFERRED COMPENSATION PLAN

AS AMENDED AND RESTATED

EFFECTIVE AUGUST 1, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Preamble

     1   

Article 1 Purpose of the Plan

     1   

Section 1.1

 

Purpose

     1   

Article 2 Definitions

     2   

Section 2.1

 

Definitions

     2   

Section 2.2

 

Gender and Number

     9   

Article 3 Deferral Elections

     10   

Section 3.1

 

Deferral Elections

     10   

Article 4 Accounting and Valuation

     11   

Section 4.1

 

Accounting for Elective Deferrals, Core Credits, Matching Credits, Bonus
Deferrals, Deferred Special Bonus and Earnings

     11   

Section 4.2

 

Deferred Company Stock Account

     14   

Section 4.3

 

Statements to Participants

     16   

Article 5 Vesting and Distribution

     16   

Section 5.1

 

Vesting

     16   

Section 5.2

 

Eligibility for Distribution

     17   

Section 5.3

 

Form of Payment and Commencement of Distribution to Participants

     18   

Section 5.4

 

Change in Control

     21   

Article 6 Administration

     22   

Section 6.1

 

Plan Administration and Interpretation

     22   

Section 6.2

 

Claim and Appeal Procedure

     22   

Article 7 Funding

     24   

Section 7.1

 

Benefits Unfunded

     24   

Section 7.2

 

Non-qualified Plan

     25   

Section 7.3

 

ERISA

     25   

Article 8 Amendment and Termination

     25   

Section 8.1

 

Amendment and Termination

     25   

Article 9 General Provisions

     26   

Section 9.1

 

Non-alienation of Benefits

     26   

Section 9.2

 

Contractual Obligations

     27   

Section 9.3

 

No Employment Rights

     27   

Section 9.4

 

Minor or Incompetent

     27   

Section 9.5

 

Unclaimed Amounts

     28   

Section 9.6

 

Payee Unknown

     28   

Section 9.7

 

Illegal or Invalid Provision

     28   

Section 9.8

 

Governing Law and Headings

     28   

Section 9.9

 

Liability Limitation

     29   

Section 9.10

 

Notices

     29   

Section 9.11

 

Entire Agreement

     29   

Section 9.12

 

Binding Effect

     29   

 

ii



--------------------------------------------------------------------------------

AIR PRODUCTS AND CHEMICALS, INC.

DEFERRED COMPENSATION PLAN

As Restated Effective August 1, 2014

Preamble

WHEREAS, Air Products and Chemicals, Inc. (the “Company”) established, effective
October 1, 1983, a nonqualified savings plan named the Supplementary Savings
Plan (the “Plan”) for employees whose participation in the Air Products and
Chemicals, Inc. Retirement Savings Plan (formerly the “Retirement Savings and
Stock Ownership Plan,” hereinafter referred to as “the Savings Plan”) and
effective August 1, 2014 certain employees in the Air Products and Chemicals,
Inc. Pension Plan for Salaried Employees whose participation is limited due to
certain provisions of the Internal Revenue Code (the “Code”), which Plan was
thereafter amended and restated effective as of January 1, 1987, October 1,
1989, April 1, 1998, January 1, 2005, January 1, 2008 and January 1, 2009; and

WHEREAS, the Company wishes to restate the Plan.

NOW, THEREFORE, the Plan is hereby restated effective August 1, 2014, as set
forth herein. The rights and benefits, if any, of a former employee shall be
determined in accordance with the provisions of the Plan in effect on the date
of his or her Separation from Service with the Company and all Employers except
as required to comply in practice with the requirements of Code Section 409A.

Article 1

Purpose of the Plan

Section 1.1 Purpose. This Plan is a non-qualified, unfunded employee benefit
plan established to provide supplementary and excess retirement savings benefits
to a certain select group of management or highly compensated persons in the
employ of Air Products and Chemicals, Inc. and participating subsidiaries.

 

1



--------------------------------------------------------------------------------

Article 2

Definitions

Section 2.1 Definitions. Except as specifically provided herein, all capitalized
terms shall have the meaning provided in the Savings Plan. As used herein, the
following terms shall have the following meanings, unless the context clearly
indicates otherwise:

 

  (a) “Annual Incentive Plan” shall mean the Air Products and Chemicals, Inc.
2001 Annual Incentive Plan, as amended from time to time.

 

  (b) “Annual Salary” shall mean the total annual salary of an Employee which
would be payable by the Company or an Employer if the Employee made no Deferral
Election under the Plan or any similar deferral election under the Savings Plan
or other deferred compensation or cafeteria plan, excluding:

 

  (1) Except as expressly provided herein, discretionary bonuses or awards,
including, without limitation, Annual Incentive Plan awards, stock options, or
other stock awards, scholastic aid, or payments and awards for suggestions and
patentable inventions, other merit awards, expense allowances, and noncash
compensation (including imputed income).

 

  (2) Core Credits and Matching Credits under this Plan and Company Core
Contributions and Company Matching Contributions under the Savings Plan;
accruals or distributions under the Savings Plan and this Plan; and payments,
accruals, and distributions under any severance or incentive plan or other
retirement, pension, or profit-sharing plan of the Company or an Employer;

 

2



--------------------------------------------------------------------------------

  (3) Overtime payments, shift premium payments, commissions, mileage, and
payments in lieu of vacation by the Company or an Employer; and

 

  (4) All supplemental compensation from the Company or an Employer for domestic
and overseas assignments, including without limitation, premium pay, cost of
living and relocation allowances, mortgage interest allowances and forgiveness,
tax-equalization payments, and other emoluments of such service.

 

  (c) “Beneficiary” shall mean the person or persons, if any, designated by the
Participant on a form provided by the Plan Administrator, or, in the event no
such designation is made or the person or persons designated do not survive the
Participant, shall mean the person(s), trust(s), or other recipient(s) who would
be entitled to receive the balance of a Participant’s accounts, if any, under
the Savings Plan following the Participant’s death. Any designation of a
Beneficiary may be revoked or changed by the Participant at any time and from
time to time prior to death without the consent of the Beneficiary.

 

  (d) “Board” shall mean the board of directors of the Company or any Committee
thereof acting on behalf of the Board pursuant to its charter or other
delegation of power from the Board, or the Chairman of the Board acting pursuant
to a delegation of authority from the Board.

 

  (e) “Bonus Deferrals” shall mean deferred payment awards described in
Section 5 of the Annual Incentive Plan or any predecessor provision thereof that
are deferred pursuant to a Participant’s Deferred Bonus Election described
therein.

 

3



--------------------------------------------------------------------------------

(f) “Change in Control” shall mean the first to occur of any one of the events
described below:

 

  (1) Change in Ownership. The date any one person, or more than one person
acting as a group (as determined under 1.409A-3(i)(5)(v)(B)), acquires ownership
of stock of the Company that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company. However, if any one person, or more than one person
acting as a group, is considered to own more than 50% of the total fair market
value or total voting power of the stock of the Company, the acquisition of
additional stock by the same person or persons is not considered to cause a
change in the ownership of the Company. An increase in the percentage of stock
owned by any one person, or persons acting as a group, as a result of a
transaction in which the Company acquires its stock in exchange for property
will be treated as an acquisition of stock for purposes of this section.

 

  (2) Change in Effective Control. The date any one person, or more than one
person acting as a group (as determined under 1.409A-3(i)(5)(v)(B)), acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company.

 

  (3)

Change in Board. The date a majority of members of the Company’s Board of
Directors is replaced during any 12-month

 

4



--------------------------------------------------------------------------------

  period by directors whose appointment or election is not endorsed by a
majority of the members of the Company’s Board of Directors before the date of
the appointment or election.

 

  (g) “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.

 

  (h) “Claims Committee” shall mean the committee appointed by the Senior Vice
President, General Counsel and Chief Administrative Officer to review and
determine appeals of claims arising under the Plan in accordance with
Section 6.2.

 

  (i) “Common Stock” shall mean common stock of the Company.

 

  (j) “Company” shall mean Air Products and Chemicals, Inc. and any successor
thereto by merger, purchase, or otherwise.

 

  (k) “Company Core Contributions” shall mean Company Core Contributions made on
behalf of a Participant under, and as defined in, the Savings Plan.

 

  (l) “Company Matching Contributions” shall mean Company Matching Contributions
made on behalf of a Participant under, and as defined in, the Savings Plan.

 

  (m) “Core Credits” shall mean the amounts credited to a Participant’s Deferred
Cash Account under Section 4.1(c) and (d).

 

  (n) “Deferral Election” shall mean an election to defer Annual Salary made by
an Employee as described in Section 3.1, including deemed elections.

 

5



--------------------------------------------------------------------------------

  (o) “Deferred Bonus Election” shall mean an election to defer all or a portion
of an award under the Annual Incentive Plan made by an Employee in accordance
with Section 5 of the Annual Incentive Plan or any successor provision thereto.

 

  (p) “Deferred Cash Account” shall mean a Participant’s sub-account to which
dollar denominated amounts attributable to Elective Deferrals, Matching Credits,
Bonus Deferrals, Core Credits, deferred Special Bonus and related earnings are
credited as described in Section 4.1 below.

 

  (q) “Deferred Company Stock Account” shall mean a Participant’s sub-account to
which company stock units are credited as described in Section 4.2 below.

 

  (r) “Deferred Compensation Account” shall mean the account established for a
Participant pursuant to Section 4.1 which consists of the Deferred Cash Account
and the Deferred Company Stock Account.

 

  (s) “Disability” shall mean any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six months, where such impairment
causes the Employee to be unable to perform the duties of his or her position of
employment or any substantially similar position of employment.

 

  (t) “Elective Deferrals” shall mean the deferrals under the Plan of all or a
portion of each periodic installment of a Participant’s Annual Salary pursuant
to the Participant’s Deferral Election.

 

6



--------------------------------------------------------------------------------

  (u) “Employee” shall mean any United States employee of the Company or an
Employer who is eligible to participate in the Annual Incentive Plan.

 

  (v) “Employee Contributions” shall mean Before-Tax Contributions and (should
they become available to Employees) After-Tax Contributions to the Savings Plan.

 

  (w) “Employer” shall mean each subsidiary or other affiliate of the Company,
some or all of whose United States employees are participants in the Savings
Plan or the Annual Incentive Plan, either collectively, or separately as to its
Employees, as the context requires.

 

  (x) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended and in effect from time to time.

 

  (y) “Key Employee” shall mean any Employee or former Employee (not including a
beneficiary of either in the event that such Employee or former Employee is
deceased) who, on the first day of a Plan Year or any prior Plan Year for which
benefits are accrued under this Plan, is classified as an Executive Officer for
purposes of U.S. Securities Laws or is in salary grade 217 or above or the
equivalent grade in any future grade structure of the Company where such grade
indicates status as an officer; provided, the term Key Employee shall not
include more than the highest paid 200 employees who otherwise meet this
definition.

 

  (z)

“Matching Credits” shall mean the amounts credited to a Participant’s Deferred
Compensation Account as of the last day of each pay period, or as soon as
administratively feasible thereafter, pursuant to Section 4.1(b) representing
Company Matching

 

7



--------------------------------------------------------------------------------

  Contributions that would have been made to the Savings Plan on a Participant’s
behalf if the Participant’s participation in the Savings Plan were not limited.

 

  (aa) “Participant” shall mean an Employee or former Employee who (i) is making
Elective Deferrals and/or Bonus Deferrals under the Plan, (ii) is receiving
Matching Credits or Core Credits under the Plan, or (iii) otherwise has a
Deferred Compensation Account.

 

  (bb) “Plan” shall mean the Air Products and Chemicals, Inc. Deferred
Compensation Plan, as set forth herein and as amended and in effect from time to
time hereafter.

 

  (cc) “Plan Administrator” shall mean the Company’s Director of Compensation
and Benefits prior to February 1, 2006 and, thereafter, the Vice President –
Human Resources, or such other person or entity to whom he delegates any of his
responsibilities hereunder with respect to such delegated responsibilities.

 

  (dd) “Plan Year” shall mean the twelve-month period beginning on October 1 of
each calendar year and ending on September 30 of the following calendar year. A
Plan Year shall be designated according to the calendar year in which such Plan
Year ends (e.g., the 2006 Plan Year refers to the Plan Year beginning on
October 1, 2005 and ending on September 30, 2006).

 

  (ee) “Savings Plan” shall mean the Air Products and Chemicals, Inc. Retirement
Savings Plan, as amended from time to time.

 

  (ff)

“Separation from Service” occurs when there is an expectation that the Employee
has terminated employment and is expected

 

8



--------------------------------------------------------------------------------

  permanently to render services at a level that is at least 60% less than the
average level of services rendered over the preceding 36 months. A Separation
from Service shall be deemed to occur in the case of a leave of absence
exceeding six months (or 29 months if due to Disability) where there is no legal
or contractual right for the Employee to return to work.

 

  (gg) “Special Bonus” shall mean a discretionary award granted to an Employee
outside of the Annual Incentive Plan which is designated as eligible (or
required) to be deferred by the Vice President – Human Resources. Only those
Employees who would be eligible to participate in this Plan without regard to a
Special Bonus shall be able to defer a Special Bonus under this Plan.

 

  (hh) “Tax Limitations” shall mean Code sections 401(a), 415, 402(g), or
401(a)(17) to the extent such Code sections limit the benefits that may be
provided to certain Participants under the Savings Plan and the Savings Plan
provisions and administrative procedures adopted by the Plan Administrator to
ensure compliance of the Savings Plan with such Code sections.

 

  (ii) “Vice President-Human Resources” shall mean the Vice President-Human
Resources of the Company.

Section 2.2 Gender and Number. Whenever used herein, the masculine pronoun shall
include the feminine and vice versa. The singular shall include the plural and
the plural shall include the singular whenever used herein, unless the context
requires otherwise.

 

9



--------------------------------------------------------------------------------

Article 3

Deferral Elections

Section 3.1 Deferral Elections.

 

  (a) Except as provided in subsection (b), any Employee who is making Employee
Contributions to the Savings Plan, will be deemed to have made a Deferral
Election to defer a portion of his or her Annual Salary under the Plan equal to
the percentage of Annual Salary, not to exceed 16%, that the Employee elected to
make as Employee Contributions to the Savings Plan as of December 31 of the
prior calendar year, less the amount the Employee is eligible to contribute to
the Savings Plan under the current Tax Limitations. Employee Contributions shall
first be made to the Savings Plan in a given calendar year and then to the
extent Employee Contributions exceed or would exceed Tax Limitations, Elective
Deferrals shall be made to this Plan. The amount and timing of Elective
Deferrals is determined based upon the percentage referred to above as it exists
on December 31 of the prior calendar year and will be unaffected by any change
in such election under the Savings Plan during the calendar year.

 

  (b) Within 30 days of becoming an Employee, an Employee may elect not to make
a Deferral Election for the remainder of the year or may affirmatively elect to
defer a portion, not to exceed 16%, of his or her Annual Salary for the
remainder of the year under the Plan, to the extent such portion cannot be
contributed to the Savings Plan due to the Tax Limitations. Such an election
shall be made in the time and manner determined by the Plan Administrator and
may not be changed or terminated during the remainder of the calendar year In
order to be effective, such deferral election must also be accompanied by a
payout election which complies with section 5.3(c).

 

10



--------------------------------------------------------------------------------

  (c) An Employee may make a Deferred Bonus Election in accordance with
Section 5 of the Annual Incentive Plan and, effective 1 September 2006, such
Deferred Bonus shall be accounted for under this plan as provided in Article 4.

 

  (d) Effective January 1, 2006, an Employee may elect to defer all or a portion
of a Special Bonus granted to the Employee. Such election shall be made in the
form and manner determined by the Plan Administrator which complies with
Section 409A of the Code as to form and timing. An Employee’s election to defer
all or a portion of a Special Bonus may not be changed or terminated once such
election is accepted by the Plan Administrator.

Article 4

Accounting and Valuation

 

  Section 4.1 Accounting for Elective Deferrals, Core Credits, Matching Credits,
Bonus Deferrals, Deferred Special Bonus and Earnings.

 

  (a) A Deferred Compensation Account will be established and maintained for
each Participant on the financial books and records of the Company or the
Employer with respect to its Employees who are Participants, as a liability to
the Participant. Each Participant’s Deferred Compensation Account shall consist
of two sub-accounts; a Deferred Cash Account and a Deferred Company Stock
Account. Within each sub-account, the Plan Administrator shall separately
account for amounts which are vested and unvested pursuant to Section 5.1.

 

  (b)

As of the last day of each pay period, or as soon as administratively feasible
thereafter, a Participant’s Deferred Cash Account will be credited with the
amount of the Participant’s Elective Deferrals for such

 

11



--------------------------------------------------------------------------------

  period and a Matching Credit equal to the Company Matching Contribution that
would have been made under the Savings Plan on account of the Participant’s
Elective Deferrals for the period if the Elective Deferrals had been Employee
Contributions made under the Savings Plan.

 

  (c) In the case of an Employee who is a Company Core Contribution Participant
under the Savings Plan, as of the last day of each pay period, or as soon as
administratively feasible thereafter, the Employee’s Deferred Cash Account will
be credited with a Core Credit equal to the difference, if any, between the
Company Core Contribution made to the Savings Plan for the period on behalf of
the Participant and the Company Core Contribution that would have been made
under the Savings Plan for the period on behalf of the Participant if the
Company Core Contribution had not been limited by Tax Limitations. In the case
of an Employee who is a participant in the Air Products and Chemicals, Inc.
Pension Plan for Salaried Employees (the “Salaried Defined Benefit Plan”) and
who is not eligible to participate in the Supplementary Pension Plan for
Employees of Air Products and Chemicals, Inc. (the “Supplementary Pension
Plan”), as of the last day of each pay period, or as soon as administratively
feasible thereafter, the Employee’s Deferred Cash Account will be credited with
a Core Credit equal to a Company Core Contribution that would have been made
under the Savings Plan as though the Employee was a Company Core Contribution
Participant for the period on behalf of the Participant in excess of the Tax
Limitations.

 

  (d)

In the case of an Employee who is a Company Core Contribution Participant under
the Savings Plan or an Employee who is a participant in the Salaried Defined
Benefit Plan and who is not eligible to participate in the Supplementary Pension
Plan, as of the end of the

 

12



--------------------------------------------------------------------------------

  first quarter of the Plan Year following a Plan Year for which an award under
the Annual Incentive Plan is granted to the Employee (whether received all in
cash or deferred in whole or part), or as soon as administratively feasible
thereafter, the Employee’s Deferred Cash Account will be credited with a Company
Core Contribution Core Credit equal to the percentage of the Annual Incentive
Plan award indicated in the following table:

 

Employee’s Years of Service

Under the Savings Plan

 

Percentage of Annual

Incentive Award Credited

Less than 10

  4

10-19

  5

20 or more

  6

 

  (e) As of the end of the first quarter of the Plan Year following the Plan
Year for which an award under the Annual Incentive Plan is granted to an
Employee, or as soon as administratively feasible thereafter, the Employee’s
Deferred Cash Account will be credited with any Bonus Deferral deferred pursuant
to the Employee’s Deferred Bonus Election, if any.

 

  (f) As of September 1, 2006, an Employee or former Employee who has a Deferred
Cash Account under the Annual Incentive Plan shall have the balance in such
Account transferred to a Deferred Cash Account under the Plan.

 

  (g) As of the end of the vesting period described in Section 5.1, or as soon
as administratively feasible thereafter, a Participant’s Deferred Cash Account
will be credited with the portion of a Special Bonus deferred by the Participant
under Section 3.1(d) and earnings thereon.

 

13



--------------------------------------------------------------------------------

  (h) A Participant’s Deferred Cash Account and Core Account will be credited
with interest on the balance no less frequently than quarterly at the Moody’s
A-rated long-term industrial bond average rate; unless the Board determines that
a different interest rate shall be used. In the event a different interest rate
is determined to be used, it shall begin to apply as of a date on or following
the date of such determination.

Section 4.2 Deferred Company Stock Account.

 

  (a) While he is employed by the Company or an Employer, a Participant may
elect, at the times and in the manner determined by the Plan Administrator, to
have all or a portion of the amount credited to his Deferred Cash Account
transferred to a Deferred Company Stock Account which is a sub-account deemed to
be invested in Common Stock. The Participant’s Deferred Company Stock Account
shall be credited with the number of whole and fractional units obtained by
dividing the amount he elects to transfer from his Deferred Cash Account by the
fair market value of a share of Common Stock on the date credited (with the
units thus calculated herein referred to as “company stock units”). Prior to
1 October 2006, it may have been administratively impossible to credit
fractional units so that only whole units were credited and any excess remained
credited to the Participant’s Deferred Cash Account. For purposes of the Plan,
the fair market value of a share of Common Stock on any date shall be equal to
the closing sales price on the New York Stock Exchange, as reported on the
composite transaction tape, for such date, or, if no sales were quoted on such
date, on the next following date on which sales are quoted. Amounts credited to
the Deferred Company Stock Account may not be converted back to the Deferred
Cash Account. In the case of the deferral of a Special Bonus, the ability to
invest unvested amounts in the Deferred Company Stock Fund may be limited prior
to vesting by the term of the award.

 

14



--------------------------------------------------------------------------------

  (b) As of September 1, 2006, an Employee or former Employee who has Deferred
Company Stock Account under the Annual Incentive Plan shall have the balance
under such Account transferred to a Deferred Company Stock Account under the
Plan.

 

  (c) Following the declaration of a cash dividend on the Common Stock, each
Participant who has a Deferred Company Stock Account shall be credited with an
amount equal to the cash dividends (“Dividend Equivalents”) which would have
been paid if the company stock units credited to such Account on the record date
for such dividend had been issued and outstanding shares of Common Stock. Such
Dividend Equivalents shall be credited to such Participant’s Deferred Cash
Account effective the payment date for such dividend occurred and shall therein
accumulate interest as provided in paragraph 4.1(h) above.

 

  (d) Following the declaration of a dividend payable in Common Stock, a
Participant’s Deferred Company Stock Account shall be credited with additional
company stock units equivalent to the number of shares of Common Stock which
would have been delivered if the company stock units credited to such Account on
the record date for such dividend had been issued and outstanding shares of
Common Stock. Such additional company stock units shall be credited to each
Deferred Company Stock Account effective the payment date for such dividend
occurred.

 

  (e)

In the event of any change in the outstanding shares of Common Stock by reason
of any stock dividend or split, recapitalization, merger, consolidation,
combination or exchange of shares, a rights offering to purchase Common Stock at
a price substantially below fair market

 

15



--------------------------------------------------------------------------------

  value, or other similar corporate change, an equitable adjustment shall be
made so as to preserve, without increasing or decreasing, the value of a
Participant’s Deferred Company Stock Account. Equitable adjustments will be made
so as to treat Participants in a similar manner as they would have been treated
had their Deferred Company Stock Account held actual shares of stock. Such
adjustments shall be made as determined by the Plan Administrator and shall be
conclusive and binding for all purposes of the Plan.

Section 4.3 Statements to Participants. The Plan Administrator shall maintain
such books and records as he deems necessary to administer the Plan and shall be
responsible for determining the balance in the Participants’ Deferred
Compensation Account from time to time. Participants shall receive a statement
at least once during each Plan Year which shows the balance in their Deferred
Compensation Account. The Plan Administrator may, in such statements, elect to
use sub-account designations in addition to or in lieu of Deferred Cash Account
and Deferred Stock Account. The Plan Administrator may elect to satisfy the
requirements of this paragraph by making statements available to participants
via a website or other electronic means.

Article 5

Vesting and Distribution

Section 5.1 Vesting. Subject to Sections 7.1 and 9.2, a Participant’s Elective
Deferrals, Matching Credits, Bonus Deferrals and earnings attributable thereto
are 100% vested at all times; provided that a Participant’s Bonus Deferrals
shall be subject to the repayment and rescission provisions of paragraph 8(h) of
the Annual Incentive Plan. A Participant’s Core Credits and earnings
attributable thereto shall become vested and nonforfeitable at the same time as
the Participant’s Company Core Contributions and related investment earnings and
losses under the Savings Plan become vested, as determined under the terms of
the Savings Plan.

 

16



--------------------------------------------------------------------------------

A Participant’s Special Bonus, to the extent deferred under Section 3.2(d), and
earnings attributable thereto shall become vested and nonforfeitable under the
terms as awarded to the Participant by the Company or an Employer and shall only
be accounted for under this Plan once vested unless the terms of such award
specifically allow for such amounts to be accounted for under this Plan while
unvested.

Section 5.2 Eligibility for Distribution. No distributions will be made prior to
a Participant’s Separation from Service or death.

 

  (a) Separation from Service. In the event of a Participant’s Separation from
Service, his Deferred Compensation Account shall be valued and distributed as
provided in Section 5.3.

 

  (b) Death. In the event of a Participant’s death prior to a Separation from
Service, his Deferred Compensation Account shall be valued and distributed to
the Participant’s Beneficiary as soon as practical thereafter. In the event of
the Participant’s death after a Separation from Service but before the
Participant’s entire Deferred Compensation Account has been distributed, the
remaining amount due to the Participant shall be valued and distributed to the
Participant’s Beneficiary in a lump sum as soon as practicable thereafter.

 

  (c) Tax Withholding. All distributions from the Plan shall be subject to U.S.
Federal income and other tax withholding as required by applicable law.

 

17



--------------------------------------------------------------------------------

Section 5.3 Form of Payment and Commencement of Distribution to Participants.

 

  (a) Form and Manner of Payment to a Participant. Vested amounts credited to a
Participant’s Deferred Cash Account shall be distributed in cash. Vested amounts
credited to a Participant’s Deferred Company Stock Account shall be distributed
in shares of Common Stock equal to the number of company stock units credited
thereto. Distribution of a Participant’s Deferred Compensation Account to the
Participant shall be in such of the following forms of payment as the
Participant shall elect pursuant to subsection (c) below:

 

  (1) Lump Sum. A single lump sum payment commencing in such year following
Separation from Service as is elected by the Participant pursuant to subsection
(c) below, provided that such year shall not be greater than the 10th year
following separation from service.

 

  (2) Installments. Substantially equal annual installments not to exceed ten
(10), commencing in such year following Separation from Service as is elected by
the Participant pursuant to subsection (c) below, provided, however, that no
payment shall be made more than ten (10) calendar years after the calendar year
in which occurs such Separation from Service. Installment distributions shall be
comprised of amounts from a Participant’s Deferred Cash Account and Deferred
Company Stock Account in the proportion that the value of each such Account
bears to the total value of the Participant’s Deferred Compensation Account at
the time of the distribution.

 

  (b)

Distribution to a Participant. For Participants who did not make an election as
provided in (c) (2) of this Section 5.3, distribution will be made or begin in
January following the first anniversary of the occurrence of the Separation from
Service with respect to the

 

18



--------------------------------------------------------------------------------

  Participant, or in January following any subsequent anniversary as elected by
the Participant. For all other Participants, distribution will be made or begin
in the month following the month which contains the first anniversary of the
occurrence of a Separation from Service with respect to the Participant, or in
such month in any subsequent year as elected by the Participant. Distribution
will be made in accordance with the Participant’s election as to form and time
of payout pursuant to subsection (c) below, which is effective as of the date of
the Separation from Service, or which becomes effective prior to the first
scheduled payment under the election in effect at the time of the Separation
from Service. In the event no effective or potentially effective election exists
as of the first anniversary of the occurrence of a Separation from Service, the
Participant’s entire Deferred Compensation Account shall be distributed in a
single distribution as soon as administratively feasible in the month following
the month of such first anniversary. A Participant’s Deferred Compensation
Account will continue to be adjusted as provided in Article 4 until it is
completely distributed. Except as otherwise provided herein, the amount of any
distribution shall be determined based on the value of the Participant’s
Deferred Compensation Account at the time the distribution is made.
Notwithstanding the above, should this Plan ever allow distribution earlier than
the first anniversary of a Separation from Service, including a distribution
under Section 5.3(e), a Participant who, at the time of this Separation from
Service, is a Key Employee shall not receive a distribution any earlier than six
months after the Employee’s Separation from Service.

 

  (c) Electing the Form or Time of Commencement.

 

  (1)

Effective May 13, 2006, an Employee shall make an election with respect to form
and time of payout of his or her Deferred

 

19



--------------------------------------------------------------------------------

  Compensation Account as described in subsection (a) at the time of his or her
initial Deferral Election or Deferred Bonus Election (or such time as a
Participant elects to defer a Special Bonus), whichever is earlier, and such
election shall be immediately effective.

 

  (2) Employees participating in the Plan as of April 3, 2006 or who made a
Deferred Bonus Deferral Election prior to such date, were required to elect a
single form and time of payout under the Plan in the form or manner determined
by the Plan Administrator prior to May 13, 2006. This election applied to
existing Supplementary Savings Plan Account balances and Bonus Deferrals as of
such date and was treated as an initial distribution election under the Plan
pursuant to transition relief granted under Proposed Treasury Regulations
Section 1.409A-1.

 

  (3) Notwithstanding paragraph (2) above, a Participant who incurred a
Separation from Service during calendar year 2006, and whose election as to form
and payout on file with the Plan Administrator at the time of such Separation
from Service provided that payments will commence in the year immediately
following the Separation from Service, was not eligible to make the election
provided in paragraph (2).

 

  (d) Changing the Form or Time of Commencement.

 

  (1)

While actively employed by the Company or one of its subsidiaries, a Participant
may change his or her election of the form and time of commencement of
distributions from his or her Deferred Compensation Account, provided that such
election is

 

20



--------------------------------------------------------------------------------

  made in a form and manner satisfactory to the Plan Administrator. Such a
change in election will be effective on the one-year anniversary of the date it
is received by the Plan Administrator.

 

  (2) Any modification or revocation of an election made pursuant to paragraph
(1) must delay commencement of the distribution by at least five years from the
date the payment would otherwise have been made. A change in election, when
effective, shall supersede all prior elections and shall apply to the
Participant’s entire Deferred Compensation Account, including all prior and
future amounts credited thereto, until a later election becomes effective. The
Plan will treat installments as a single payment for purposes of Section 409A
regarding subsequent distribution elections.

 

  (e) Cash Out of Small Accounts. Notwithstanding the above, if the value of a
Participant’s Deferred Compensation Account is $5,000 or less as of the end of
the month in which a Separation from Service occurs, his or her Deferred
Compensation Account shall be distributed in its entirety as soon as
administratively feasible thereafter.

Section 5.4 Change in Control. Notwithstanding the above provisions of this
Article 5, upon a Change in Control, a Participant (including a Key Employee)
shall receive an immediate lump sum payment of the total value of his or her
Deferred Compensation Account on the date of the Change in Control. This shall
not affect his or her continued eligibility under the Plan; however, his or her
Deferred Compensation Account shall be reduced by the amount paid out. No
payment shall be made under this paragraph at any time which would cause the
Plan to violate the provisions of Section 409A.

 

21



--------------------------------------------------------------------------------

Article 6

Administration

Section 6.1 Plan Administration and Interpretation. The Plan shall be
administered by the Plan Administrator who shall have full power and authority
to administer the Plan and interpret the provisions of the Plan in a manner
consistent with the interpretations of similar provisions in the Savings Plan as
the context reasonably permits. The Plan Administrator’s powers shall include,
by way of illustration and not limitation, the discretionary authority and power
to construe and interpret the Plan provisions, decide all questions of
eligibility for benefits, and determine the amount, time, and manner of payments
of any benefits and to authorize the payment of benefits hereunder, except to
the extent such powers have not been given to the Plan Administrator pursuant to
Section 6.2 below or otherwise herein. The Plan Administrator may delegate, or
appoint one or more individuals or committees, to assist in carrying out his or
her duties and responsibilities under the Plan and may adopt rules and
regulations for the administration of the Plan and alter, amend, or revoke any
rules or regulations so adopted. The decisions of the Plan Administrator or his
or her delegates shall be final and binding on the Company, the Employers, the
Employees, Participants, and Beneficiaries.

Section 6.2 Claim and Appeal Procedure.

 

  (a)

Claim Procedure. In the event of a claim by a Participant or a Participant’s
Beneficiary for or in respect of any benefit under the Plan or the method of
payment thereof, such Participant or Beneficiary shall present the reason for
his claim in writing to the Plan Administrator. The Plan Administrator shall,
within ninety (90) days after the receipt of such written claim, send written
notification to the Participant or Beneficiary as to its disposition, unless
special circumstances require an extension of time for processing the claim. If
such an extension of time for processing is required, written notice of the
extension shall be furnished to the claimant prior to the termination of the
initial ninety (90)

 

22



--------------------------------------------------------------------------------

  day period. In no event, however, shall such extension exceed a period of
ninety (90) days from the end of such initial period. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Plan Administrator expects to render the final decision.

In the event the claim is wholly or partially denied, the Plan Administrator’s
written notification shall state the specific reason or reasons for the denial,
include specific references to pertinent Plan provisions on which the denial is
based, provide an explanation of any additional material or information
necessary for the Participant or Beneficiary to perfect the claim and a
statement of why such material or information is necessary, and set forth the
procedure by which the Participant or Beneficiary may appeal the denial of the
claim. If the claim has not been granted and notice is not furnished within the
time period specified in the preceding paragraph, the claim shall be deemed
denied for the purpose of proceeding to appeal in accordance with subsection
(b) below.

 

  (b)

Appeal Procedure. In the event a Participant or Beneficiary wishes to appeal the
denial of his claim, he may request a review of such denial by making written
application to the Claims Committee within sixty (60) days after receipt of the
written notice of denial (or the date on which such claim is deemed denied if
written notice is not received within the applicable time period specified in
subsection (a) above). Such Participant or Beneficiary (or his duly authorized
representative) may, upon written request to the Claims Committee, review
documents which are pertinent to such claim, and submit in writing issues and
comments in support of his position. Within sixty (60) days after receipt of the
written appeal (unless an extension of time is necessary due to special
circumstances or is agreed to by the parties, but in no

 

23



--------------------------------------------------------------------------------

  event more than one hundred and twenty (120) days after such receipt), the
Claims Committee shall notify the Participant or Beneficiary of its final
decision. If an extension of time for review is required because of special
circumstances, written notice of the extension shall be furnished to the
claimant prior to the commencement of the extension. The final decision shall be
in writing and shall include: (i) specific reasons for the decision, written in
a manner calculated to be understood by the claimant, and (ii) specific
references to the pertinent Plan provisions on which the decision is based.

 

  (c) Change in Control. Notwithstanding the above, upon a Change in Control,
for the three-year period commencing on the date of the Change in Control, the
Plan Administrator shall notify the Participant of the disposition of a claim
under subsection (a) above, and the Claims Committee shall notify the
Participant of the decision on an appeal under subsection (b) above, within ten
(10) days of receipt of the claim or appeal, respectively.

Article 7

Funding

Section 7.1 Benefits Unfunded. The Plan shall be unfunded. None of the Company,
an Employer, the Board, and the Plan Administrator shall be required by the
terms of the Plan to segregate any assets in connection with the Plan. None of
the Company, an Employer, the Board, and the Plan Administrator shall be deemed
to be a trustee of any amounts to be paid under the Plan. Any liability to any
person with respect to benefits payable under the Plan shall be only a claim
against the general assets of the Company or the Employer, whichever maintains
the Participant’s Deferred Compensation Account. No such liability shall be
deemed to be secured by any pledge or any other encumbrance on any specific
property of the Company or an Employer.

 

24



--------------------------------------------------------------------------------

Section 7.2 Non-qualified Plan. The Plan will not be qualified under the Code,
and the Company and the Employers shall not be required to qualify the Plan.

Section 7.3 ERISA. The Plan is intended to constitute an unfunded plan
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees of the Company and
the other Employers which qualifies for the exclusions from Title I of ERISA
provided for in Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA. In the event
that any regulatory or other body should determine that the Plan does not
qualify for any such exclusion, then the Company may retroactively revise the
eligibility criteria under the Plan so that it may qualify for the exclusion or
take such other action it deems appropriate, and the Company and the Employers
shall have no liability to those individuals who had been eligible for benefits
under the Plan prior to such revision or action in excess of any amount credited
to the individual’s Deferred Compensation Account as of the effective date of
any such action.

Article 8

Amendment and Termination

Section 8.1 Amendment and Termination. While the Company intends to maintain the
Plan, the Company specifically reserves the right, at any time, to amend in
whole or part any or all of the provisions of the Plan and to suspend and/or
terminate the Plan for whatever reason it may deem appropriate; provided,
however, that no such amendment, suspension, or termination shall reduce the
benefits payable to or accrued by a Participant as of the date of such
amendment, suspension, or termination, or eliminate the requirement to credit
interest or Dividend Equivalents on the Participant’s Deferred Compensation
Account, except as provided in Section 7.3. Action to terminate the Plan may be
taken only by the

 

25



--------------------------------------------------------------------------------

Board of Directors of the Company, by its resolutions duly adopted. Any other
action referred to in this subsection and not determined by the Company’s
general counsel to be in contravention of law may be taken by the Board or the
Chairman of the Board and evidenced by a resolution, certificate, amendment, new
or revised Plan text, or other writing; provided that only the Board may take
any action that (A) materially increases aggregate accrued benefits under the
Plan, materially changes the benefit formula under the Plan, or materially
increases the cost of the Plan so long as persons designated by the Board as
“Executive Officer” for purposes of U.S. Securities laws participate in the
Plan; or (B) would freeze benefit accruals, materially reduce benefit accruals,
or otherwise materially change the benefits under the Plan; or (C) would
constitute the exercise of power or function assigned to the Finance Committee
of the Board, the Plan Administrator, or the Claims Committee. The Chairman may
delegate the authority described in the preceding sentence in writing. If the
Plan is terminated, all Deferral Elections shall terminate automatically and all
benefits previously accrued shall be payable at such times as otherwise provided
herein.

Article 9

General Provisions

Section 9.1 Non-alienation of Benefits. Except as may be required by law, no
benefit payable under the Plan is subject in any manner to anticipation,
alienation, sale, transfer, assignment, garnishment, pledge, encumbrance, or
charge whether voluntary or involuntary, including in respect of liability of a
Participant or Beneficiary for alimony or other payments for the support of a
spouse, former spouse, child, or other dependent, prior to actually being
received by the Participant or Beneficiary under the Plan, and any attempt to
anticipate, alienate, sell, transfer, assign, garnish, pledge, encumber, or
charge the same shall be void. No such benefits will in any manner be liable for
or subject to the debts, contracts, liabilities, engagements, or torts of any
Participant or Beneficiary. If any Participant or Beneficiary is adjudicated
bankrupt or attempts or purports to anticipate, alienate,

 

26



--------------------------------------------------------------------------------

sell, transfer, assign, garnish, pledge, encumber, or charge any benefit or
payment under the Plan voluntarily or involuntarily, the Plan Administrator, in
his or her sole discretion, shall have the authority to cause the same or any
part thereof then payable to be held or applied to or for the benefit of such
Participant, Beneficiary, spouse, children, or other dependents, or any of them,
in such manner and in such proportion as the Plan Administrator shall determine.

Section 9.2 Contractual Obligations. Notwithstanding Section 7.1 hereof, the
Company and each Employer hereby makes a contractual commitment to pay the
benefits theretofore accrued in respect of each Participant who is an Employee
or former Employee of the Company or such Employer, respectively, under the Plan
at such times as such benefits are payable under the terms of the Plan. However,
neither the Company nor any Employer nor the Plan gives the Participant or any
Beneficiary any beneficial ownership interest in any assets of the Company or
any Employer. A Participant’s rights under the Plan are limited to the right to
receive a distribution of the value of his Deferred Compensation Account in
accordance with Article 5, which right is that of an unsecured general creditor
of the Company or the Employer, as applicable.

Section 9.3 No Employment Rights. Nothing contained in the Plan shall be
construed as a contract of employment between the Company or an Employer and any
Employee, or as a guarantee or right of any Employee to future or continued
employment with the Company or an Employer, or as a limitation on the right of
the Company or an Employer to discharge any of its Employees with or without
cause. Specifically, designation as an Employee does not create any rights, and
no rights are created under the Plan, with respect to continued or future
employment or conditions of employment.

Section 9.4 Minor or Incompetent. If the Plan Administrator determines that any
Participant or Beneficiary entitled to payments under the Plan is a minor or
incompetent by reason of physical or mental disability, he may, in his sole
discretion,

 

27



--------------------------------------------------------------------------------

cause all payments thereafter becoming due to such person to be made to any
other person for such person’s benefit, without responsibility to follow
application of amounts so paid. Payments made pursuant to this provision shall
completely discharge the Company, the Employers, the Plan, the Board, and the
Plan Administrator from all further obligations with respect to benefits under
the Plan.

Section 9.5 Unclaimed Amounts. If any distribution to be made hereunder remains
unclaimed for a period of two (2) years, no further interest shall accrue to or
for the account of a Participant or Beneficiary on the amount of such
distribution.

Section 9.6 Payee Unknown. If the Plan Administrator has any doubt as to the
proper Beneficiary to receive payments hereunder, the Plan Administrator shall
have the right to withhold such payments until the matter is finally
adjudicated. However, any payment made in good faith shall fully discharge the
Plan Administrator, the Company, the Employers, and the Board from all further
obligations with respect to that payment.

Section 9.7 Illegal or Invalid Provision. In case any provision of the Plan
shall be held illegal or invalid for any reason, such illegal or invalid
provision shall not affect the remaining parts of the Plan, but the Plan shall
be construed and enforced without regard to such illegal or invalid provision.

Section 9.8 Governing Law and Headings. The provisions of the Plan shall be
construed, administered, and governed in accordance with the laws of the
Commonwealth of Pennsylvania, including its statute of limitations provisions;
to the extent such laws are not preempted by ERISA or other applicable Federal
law. Titles of Articles and Sections of the Plan are for convenience of
reference only and are not to be taken into account when construing and
interpreting the provisions of the Plan.

 

28



--------------------------------------------------------------------------------

Section 9.9 Liability Limitation. No liability shall attach to or be incurred by
the Plan Administrator, any member of the Claims Committee or any other officer
of director of the Company or an Employer under or by reason of the terms,
conditions, and provisions contained in the Plan, or for the acts or decisions
taken or made thereunder or in connection therewith; and as a condition
precedent to the receipt of benefits hereunder, such liability, if any, is
expressly waived and released by the Participant and by any and all persons
claiming under or through the Participant or any other person. Such waiver and
release shall be conclusively evidenced by any act of participation in or the
acceptance of benefits under the Plan.

Section 9.10 Notices. Any notice to the Plan Administrator, the Claims
Committee, the Company, or an Employer which shall be or may be given under the
Plan shall be in writing and shall be sent by registered or certified mail to
the Plan Administrator. Notice to a Participant shall be sent to the address
shown on the Company’s or the Employer’s records. Any party may, from time to
time, change the address to which notices shall be mailed by giving written
notice of such new address.

Section 9.11 Entire Agreement. Except as may be provided in an individual
severance agreement between the Company or other Employer and a Participant,
this Plan document shall constitute the entire agreement between the Company or
other Employer and the Participant with respect to the benefits promised
hereunder and no other agreements, representations, oral or otherwise, express
or implied, with respect to such benefits shall be binding on the Company or
other Employer.

Section 9.12 Binding Effect. All obligations for amounts not yet paid under the
Plan shall survive any merger, consolidation, or sale of substantially all of
the Company’s or an Employer’s assets to any entity, and be the liability of the
successor to the merger or consolidation or purchaser of assets.

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, intending to be legally bound hereby, has
caused the Plan to be adopted and approved by the execution of its duly
authorized officer as of the      day of             , 2014.

 

AIR PRODUCTS AND CHEMICALS, INC. By:  

 

Senior Vice President, General Counsel and Chief Administrative Officer

 

30